Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 12, 2016

                                      No. 04-16-00030-CV

                                      Patricia A. MAPLES,
                                             Appellant

                                                 v.

                                       Royce L. MAPLES,
                                            Appellee

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 1997-CI-14007
                       Honorable Solomon Casseb, III, Judge Presiding


                                         ORDER
         Appellant has filed a motion for extension of time to file her brief. The reporter’s record
in this appeal was filed March 11, 2016. The clerk’s record was filed March 29, 2016. Therefore,
the deadline for appellant’s brief is April 28, 2016. We GRANT appellant an extension and
ORDER appellant to file her brief on or before May 31, 2016.



                                                      _________________________________
                                                      Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of April, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court